El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
En el caso de Medrano v. Registrador de Mayagüez, 38 D.P.R. 821, resolvimos qne era nn defecto snbsanable al se-gregar nna parcela de terreno no describir la finca principal si se Rabian hecbo segregaciones anteriores.
En el presente caso no aparece claramente de los antos qne se hubieran hecho segregaciones anteriores de la finca principal. Sin embargo, la nota del registrador descansa en la manifestación de que no se describía el resto de la finca después de haberse hecho las segregaciones. Esta manifes-tación aparentemente presupone segregaciones anteriores y nos sentimos obligados a conceder al registrador el beneficio de la duda.

Debe confirmarse la nota recurrida, sin perjuicio del de-recho de la recurrente a solicitar una reconsideración si en realidad puede demostrar que no se hicieron segregaciones anteriores.